                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


AVIS RENT A CAR SYSTEM, LLC,

               Plaintiff,
                                                         Civil Action 2:17-cv-776
                                                         Judge Michael H. Watson
       v.                                                Magistrate Judge Chelsey M. Vascura


ABG CAR AND TRUCK RENTALS
LLC, et al.,

               Defendants.


                                             ORDER

       In the January 4. 2019 Status Report (ECF No. 68), Plaintiff reports that the parties have

identified key terms for settlement and exchanged a draft written settlement agreement, but that

because several issues remain unresolved, the parties have not yet reached a settlement. Plaintiff

requests additional time for the parties to continue to settlement negotiations before the Court

considers the pending Amended Motion for Summary Judgment (ECF No. 60). Plaintiff’s

unopposed request is GRANTED. Accordingly, this action is STAYED.               If the parties have

not filed a dismissal entry in accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii) ON

OR BEFORE January 31, 2019, they are DIRECTED to file a written REPORT detailing the

status of this case and may request that the stay be lifted or extended as appropriate.

       IT IS SO ORDERED.


                                                       /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE
